Citation Nr: 1452088	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  04-28 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased evaluation for right shoulder degenerative joint disease, currently rated at 10 percent prior to August 18, 2004 and 20 percent thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to February 1972, from July 1974 to April 1980, from December 1981 to August 1992, and from June 1996 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim for a rating in excess of 10 percent for a right shoulder disorder.  Jurisdiction was later transferred to the New York RO.

In a May 2009 rating decision, the RO recharacterized the service-connected right shoulder disability as degenerative joint disease of the right shoulder  (previously rated as painful motion, right shoulder, crepitus) and increased the disability rating to 20 percent, effective May 29, 2008.  In a subsequent June 2012 rating decision, the RO changed the effective date for the increased evaluation of  20 percent to August 18, 2004.  However, as these actions did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

The record reveals that the Veteran requested a Travel Board hearing in conjunction with his appeal.  The Veteran was scheduled for a hearing in September 2010, but he cancelled it in advance of the scheduled hearing date and requested that the Board consider his case upon the evidence already of record.   See 38 C.F.R. § 20.704(e).  

In December 2010, the Board issued a decision denying entitlement to a disability rating in excess of 20 percent for a right shoulder disability.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a June 2011 Order, the Court remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  

In January 2012, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.  Such development was completed and the claim was returned to the Board for appellate review.  

In September 2012, the Board issued a decision denying entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the right shoulder, and granting increased ratings of 30 percent for service-connected bilateral heel spur, plantar fasciitis, 10 percent for painful scar of the left heel, status post partial Steindler fasciotomy, 10 percent for Osgood-Schlatter's disease of the right knee, and 10 percent for Osgood-Schlatter's disease of the left knee.  The Veteran then appealed the Board's decision to the Court, and in an August 2013 Order, the Court vacated the part of the September 2012 Board decision that denied entitlement to a rating in excess of 20 percent for degenerative joint disease of the right shoulder, and remanded the matter to the Board for development consistent with its memorandum decision.  The Court dismissed the appeal as to the remaining issues.

In March 2014, the Board remanded the case for further development.  That development was completed, and the case was returned to the Board for appellate review.

In a July 2014 rating decision, the Appeals Management Center (AMC) granted service connection for tear of the biceps labral complex (muscle group 3 and 4) and assigned a separate 40 percent evaluation effective May 29, 2008.  As the Veteran has not disagreed with the assigned disability rating or the effective date, this matter is not in appellate status at this time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the period prior to August 18, 2004, the Veteran's service-connected right shoulder disability did not manifest in symptoms that approach limited motion at shoulder.

2.   During the period since August 18, 2004, the Veteran's service-connected right shoulder disability did not manifest in symptoms so severe as to limit motion of the arm midway between side and shoulder level.


CONCLUSIONS OF LAW

1.  Prior to August 18, 2004, the criteria for an evaluation in excess of 10 percent for degenerative joint disease of the right shoulder have not been met. 38 U.S.C.A. §§ 1155 , 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4 .14, 4.71a, Diagnostic Code (DC) 5003-5201 (2014).

2.  From August 18, 2004, the criteria for a disability rating in excess of 20 percent for degenerative joint disease of the right shoulder have not been met. 38 U.S.C.A. §§ 1155 , 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4 .14, 4.71a, Diagnostic Code (DCs) 5003-5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant regarding what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must inform the Veteran about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a current disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With respect to claims for an increased rating, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A letter sent June 2008 satisfied the requirements for notice following a claim for an increased rating.  The letter stated that the Veteran must provide, or ask VA to obtain, evidence of worsening, explained how a disability rating would be determined by applying relevant Diagnostic Codes, and provided examples of the types of medical and lay evidence the Veteran must submit.  See Dingess/Hartman, 19 Vet. App. 473; Vazquez-Flores, 580 F.3d 1270.  Although the initial unfavorable decision was issued prior to VA sending this notice, the claim was subsequently readjudicated in a supplemental statement of the case, and the Veteran suffered no prejudice.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of  the case).  The Board thus finds that VA's duty to notify has been satisfied.

The Board also finds that VA's duty to assist has been satisfied with respect for the claim for an increased rating for degenerative joint disease of the right shoulder.  The Veteran's VA medical records are in the file, as well as service medical records, Social Security Administration records, and statements from the Veteran and his representative.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

With respect to increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  Pursuant to the August 2013 Court order, the Board remanded the claim in order to afford the Veteran a comprehensive VA examination that addressed the current severity and manifestations of his service connected right shoulder disability.  An April 2014 VA examination recorded the Veteran's reported history, measurements from range of motion testing including where objective evidence of painful motion began and range of motion after repetitive use.  The examiner also commented on additional functional loss upon repeated use and during flare-ups, including resultant loss of range of motion.  As this is in substantial compliance with the Board's remand directives, and the instructions of the Court's memorandum decision, further remand on this basis is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the April 2014 VA examiner reviewed the Veteran's claims file, conducted appropriate tests, and reported the information necessary to evaluate the Veteran's right shoulder degenerative joint disease under the applicable diagnostic criteria.  Therefore, the Board finds the examination report to be adequate for rating purposes.

Thus, there is adequate medical evidence of record to make a determination in this case.  The most recent VA examination was conducted less than one year prior to this decision, and the Veteran has not indicated that his disability has worsened subsequent to the April 2014 examination.  The Board thus finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4) (2014).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's  favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282  (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Rating Criteria

The Veteran contends that he is entitled to an increased evaluation for his right shoulder degenerative joint disease, currently rated at 10 percent prior to August 18, 2004 and 20 percent thereafter.

The RO granted service connection for painful motion of right shoulder, crepitus in a February 1993 decision, and assigned a 10 percent evaluation under Diagnostic Code 5299-5202.  Rating by analogy is appropriate for an unlisted condition where a closely related condition, which approximates the anatomical location, symptomatology, and functional impairment, is available.  38 C.F.R. § 4.20.  In the April 2004 rating on appeal, the RO denied the Veteran's claim for an increased evaluation, but found that the disability was more appropriately rated as limitation of motion of the arm.  The issue on appeal is therefore currently rated under the provisions of 38 C.F.R. § 4.71a , Diagnostic Code 5201.

The criteria of DC 5201 provide a 20 percent rating for limitation of major arm motion at shoulder level.  38 C.F.R. § 4.71 , DC 5201.  A 30 percent rating is warranted for limitation of major arm motion midway between side and shoulder level.  Id.  A maximum 40 percent rating is warranted for limitation of arm motion to 25 degrees from side.  Id.  Full range of motion of the shoulder is measured from 0 degrees to 180 degrees forward elevation (flexion), shoulder abduction from 0 to 180 degrees, and external and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71a , Plate I. 

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected disorders of the shoulder and arm, to include DC 5200 (ankylosis of scapulohumeral articulation), DC 5201 (limitation of arm motion), DC 5202 (impairment of the humerus), and DC 5203 (impairment of the clavicle or scapula).  

As noted in prior Board decisions on this matter, the evidence does not demonstrate that any of these other diagnostic codes are applicable.  The criteria of DC 5200 do not apply as there is no lay or medical evidence of ankylosis.  38 C.F.R. § 4.71a , DC 5200.  The criteria of DCs 5202 do not apply as there is no history or current evidence of impairment of the humerus with loss of head (flail joint), nonunion, fibrous union, recurrent dislocation or malunion.  Finally, the criteria of DC 5203 do not apply as there is no history or current evidence of dislocation, nonunion or malunion of the clavicle or scapula.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45, but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, Mitchell (Tyra) v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Stated another way, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102 .

In a May 2009 rating decision, the RO reclassified the right shoulder disability as degenerative joint disease involving the right shoulder.  DC 5003 specifies that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, arthritis will be rated at 10 percent with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and at 20 percent with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

IV.  Background

On VA C&P examination in June 2003, the Veteran reported problems using his right shoulder, particularly with overhead activities.  He reported an inability to throw things, and experiencing a deadening sensation when trying to do so. Examination of the right shoulder demonstrated "0 to 165 degrees forward elevation, abduction, internal rotation, L3 external rotation 45 degrees."  He showed negative impingement signs in one of two positions with a positive apprehension sign with pain in the deep posterior portion of the shoulder with maximum abduction and forward elevation.  The examiner offered an assessment of right shoulder with evidence of tear of the biceps labral complex with decreased strength and increased fatigability.  

In a VA Form 9 filing received August 18, 2004, the Veteran described severe right shoulder pain in almost any position with loss of strength, especially the up and forward positions to a 90 degree angle.  He described an inability to lift more than 10 pounds before experiencing give-way.  He also could not rotate his arm forward.

An August 2004 VA clinical record noted that the Veteran had pain in the right shoulder with decreased range of motion; with shoulder abduction to 100 degrees, forward extension to 90 degrees, internal rotation to 45 degrees and external rotation to 90 degrees.

An October 2007 VA clinic record noted the Veteran's report of increased right shoulder pain.  Examination was significant for mild tenderness posteriorly.  There was no swelling, and range of motion (ROM) was described as normal.  An impression of mild infraspinatus tenderness was provided.  A November 2007 physical therapy note included the Veteran's report of right shoulder pain of 5/10 severity which progressed to 7-8/10 severity during the day.  His pain was located in the area of the mid-glenohumeral joint and the area just lateral.  The Veteran reported being unable to sleep on his right shoulder.  On examination, Neer and Hawkins tests were negative.  The Veteran did exhibit difficulty with horizontal adduction.  Active range of motion (AROM) was within normal limits (WNLs) in all physiological planes except tightness with horizontal adduction.  He had sustained grip strength of 78 pounds in the right hand and 70 pounds in the left.  The examiner indicated that the Veteran was functionally independent in all areas of basic self-care, but was functionally compromised due to pain.  Thereafter, the Veteran underwent a course of physical therapy.

The Veteran submitted a written statement in May 2008, at which time he reported increased pain and restriction of movement of his right shoulder and arm. 

On VA C&P examination in July 2008, the Veteran reported an inability to reach above his right shoulder, and painful shoulder motion.  He could drive his vehicle and perform daily activities, but he could not operate machinery.  On examination, the Veteran had painful motion with abduction to 160 degrees with pain, adduction to 40 degrees with pain, flexion to 80 degrees with pain, extension to 40 degrees with pain, internal rotation to 50 degrees with pain, and external rotation to 45 degrees with pain.  The Veteran could not raise his arm above the shoulder.  The examiner offered a diagnosis of degenerative joint disease of the right shoulder.  It was noted that the Veteran could perform simple grasping and fine manipulation.  There was no additional limitation following repetitive testing, flare-ups or joint instability.  X-ray examination showed degenerative joint disease (DJD). 

An April 2011 VA clinic record noted that the Veteran was experiencing upper back/shoulder pain.  Examination demonstrated some mild swelling of the trapezius and tenderness along the scapular borders medially.  A May 2011 physical medicine rehabilitation consultation noted the Veteran's report of upper back and shoulder pain of 8/10 severity.  On examination, right shoulder motion AROM was WNL.  He was given an assessment of myofascial syndrome.  He underwent physical therapy based upon a diagnosis of myofascial pain syndrome.  A June 2011 record noted that right shoulder AROM was WNL.  He had a recurrence of spasm from the neck down through the scapulae and into the back in September 2011.  An October 2011 progress note again noted mild swelling of the trapezius as well as tenderness along the scapular borders medially.

The Veteran underwent additional VA C&P examination in January 2012.  At that time, the Veteran reported flare-ups of right shoulder pain mainly at night where his shoulder felt weak, painful and unable to support weight.  At these times, he could not pick up anything over 2 pounds and could not perform his usual household chores.  He also reported trouble driving his car even short distances.  Range of motion testing revealed flexion to 80 degrees with pain beginning at 60 degrees, and abduction to 150 degrees with pain beginning at 140 degrees.  With repetitive testing, the Veteran's flexion ended at 70 degrees and abduction ended at 140 degrees.  The examiner commented that the Veteran's functional loss included less movement than normal, weakened movement, excess fatigability, and pain on movement.  He had localized tenderness with guarding on movement.  The right shoulder demonstrated 4/5 strength (active movement against some resistance) with abduction and 3/5 strength (active movement against gravity) with forward flexion.  There was no ankylosis of the glenohumeral joint, yet the examiner endorsed seemingly contradictory findings of abduction limited between 60 and 25 degrees and abduction limited to 25 degrees from side.  Hawkins' Impingement test (intended to signify rotator cuff tendinopathy or tear) was negative.  An empty can test (intended to signify rotator cuff pathology, including supraspinatous tendinopathy or tear) was negative.  External rotation/infraspinatus strength test (intended to signify infraspinatous tendinopathy or tear) was negative.  Lift-off subscapularis test (intended to signify subscapularis tendinopathy or tear) was negative.  There was no history of recurrent dislocation/subluxation of the glenohumeral joint.  Crank apprehension test (intended to signify shoulder instability) was negative.  There was no malunion or nonunion of the clavicle or scapula.  There was tenderness on palpation of the acromioclavicular joint with a positive cross-body adduction test, which may indicate acromioclavicular joint pathology.  Degenerative arthritis was present. There was no history of surgical procedures.

Thereafter, a March 2012 VA clinical record was significant for the Veteran's complaint of intermittent pain of the neck and upper back with occasional right arm paresthesia.  He described his right arm as "lifeless" during the night, and having intermittent weakness during the day with certain positions.  Examination was significant for mild swelling of the trapezius as well as tenderness along the scapular borders medially.

The Veteran underwent additional VA examination in May 2012.  At this time, the right shoulder demonstrated 180 degrees of flexion and abduction with painful motion beginning at 180 degrees.  The Veteran was able to perform repetitive testing without functional loss or additional loss of range of motion.  There was localized tenderness to the right acromioclavicular joint, but no guarding.  There was normal, 5/5 strength in both abduction and forward flexion.  There was no ankylosis of the glenohumeral articulation.  He had negative Hawkins' Impingement test (intended to signify rotator cuff tendinopathy or tear), empty can test (intended to signify rotator cuff pathology, including supraspinatous tendinopathy or tear), external rotation/infraspinatus strength test (intended to signify infraspinatous tendinopathy or tear) and lift-off subscapularis test (intended to signify subscapularis tendinopathy or tear).  There was no history of recurrent dislocation/subluxation of the glenohumeral joint.  Crank apprehension test (intended to signify shoulder instability) was negative.  The Veteran was determined to have DJD of the acromioclavicular joint.  An x-ray examination was interpreted as showing mild degenerative changes of the AC joint.  The examiner also commented that the Veteran's shoulder condition did not impact his ability to work.

In an addendum dated May 2012, the VA examiner stated that the Veteran did not have a labral complex tear of the right shoulder.  The correct diagnosis was mild degenerative joint disease of the acromioclavicular joint.

Additionally, a May 2012 VA pain management record noted the Veteran's continued complaint of right shoulder pain.  The Veteran described his right arm as feeling heavy, and he awoke early due to severe pain.  He could no longer bowl with his right arm due to pain.  In general, his pain did not radiate towards his arm or hands.  He had no weakness or numbness on his right extremity, but he reported shoulder pain which was worse at the end of the day.  He described difficulty lifting his right shoulder.  On examination, palpation of the anterior and posterior surface of the shoulder was painful and was noted to reproduce his usual pain.  There was good range of motion passively on his shoulder for retro- and anteflexion and abduction.  External rotation was painful and weaker.  Abduction was painful, approximately from 70 to 120 degrees, before it got less painful at 180 degrees.  The Veteran felt catching during movements.

The Veteran submitted a statement in October 2013 describing his right shoulder symptomatology.  He noted that his right hand hangs freely at his side many times during the day and that when he attempts to raise his right arm, he feels pain of 8/10 as his hand is at shoulder level.  When he raises his arm higher, the pain increases and he has to use his left hand to bring his right arm back to a resting position.  The Veteran stated that he cannot toss overhand and must do so underhand.  He described flare-ups constantly during the day and worse at night.  He is unable to reach his right arm above his head and cannot carry anything heavier than a pound or two with his right arm.  The Veteran further described difficulties with putting on his shirts or coats, stated that engaging a seat belt is painful, and also stated that he was unable to pull the starter cord of his lawn mower with his right hand.

The Veteran was provided with an additional VA examination in April 2014 to assess the severity and manifestations of his service connected right shoulder disability.  At this time, the right shoulder demonstrated 115 degrees of flexion and abduction, with painful motion beginning at 90 degrees for both movements.  The Veteran also described flare-ups of pain, which the examiner noted resulted in an additional 10 degrees loss of motion for all shoulder movements.  The Veteran was able to perform repetitive testing without additional loss of range of motion.  The examiner did note that the Veteran had functional loss/impairment of the shoulder after repetitive use including less movement than normal, weakened movement, and pain on movement.  There was localized pain and tenderness on palpation, but no guarding.  There was active movement against some resistance, 4/5 strength in both abduction and forward flexion.  There was no ankylosis of the glenohumeral articulation.  He had negative Hawkins' Impingement test (intended to signify rotator cuff tendinopathy or tear) and crank apprehension and relocation test (intended to signify shoulder instability), with positive empty can test (intended to signify rotator cuff pathology, including supraspinatous tendinopathy or tear), external rotation/infraspinatus strength test (intended to signify infraspinatous tendinopathy or tear) and lift-off subscapularis test (intended to signify subscapularis tendinopathy or tear).  There was no history of recurrent dislocation/subluxation of the glenohumeral joint but there was a history of mechanical symptoms.  The examiner opined that the right shoulder does impact the Veteran's ability to work; rendering him unable to do work above his head with the right arm and unable to lift any object more than a few pounds at the level of the right shoulder.  

V.  Analysis

As noted above, the Veteran's right shoulder disability is evaluated under Diagnostic Code 5201, for limitation of motion.  The evidence demonstrates that the right upper extremity is the Veteran's dominant arm.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that a disability rating in excess of 10 percent for right shoulder degenerative joint disease is not warranted prior to August 18, 2004.

Prior to May 29, 2008, the Veteran was assigned a 10 percent evaluation on the basis of "painful motion."  38 C.F.R. § 4.59 notes that it is the intent of the schedule to recognize painful motion with joint or periarticular pathology as productive of disability, and actually painful, unstable, or malaligned joints, due to healed injury, will be entitled to at least the minimum compensable rating for the joint.  Although DC 5201 carries a minimum compensable rating of 20 percent for limitation of motion, another diagnostic code relating to the shoulder, DC 5203, includes a 10 percent rating for impairment of the clavicle or scapula.  Therefore, a 20 percent evaluation is not warranted under the provisions of section 4.59.

Additionally, the evidence does not demonstrate that the Veteran's right shoulder disability manifested in limitation of motion of his arm at the shoulder level during this time.  As noted above, the June 2003 VA examination showed right shoulder forward elevation from 0 to 165 degrees, and although the sentence structure is not completely clear, seems to indicate abduction to the same extent.  The Board recognizes that the VA examiner did not render any findings as to functional loss due to pain, weakness, repetitive motion, etc... and whether this caused additional loss of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.45, 4.59.  However, the Board's review is constrained by the record before it.  In any event, the Veteran reported difficulties using his right shoulder with overhead activities and an inability to throw things, but did not describe functional impairment of such an extent as to approximate limitation of motion at the shoulder level.  Therefore, an evaluation in excess of 10 percent for this period is not warranted.

Thereafter, from the time period since August 18, 2004, the Board does not find any basis to warrant a disability rating in excess of 20 percent for right shoulder degenerative joint disease.  For the assignment of the next higher rating, a 30 percent rating under Diagnostic Code 5201, the Veteran's right shoulder degenerative joint disease would need to manifest in limitation of motion of the arm midway between the side and shoulder, or functional loss approximating this level of limitation.  Upon reviewing the evidence above, the vast majority document, at worst, symptoms approximating limited motion of the right arm at the shoulder level.  

Regarding evidence showing somewhat more limitation of motion, the July 2008 VA examination documented flexion to 80 degrees with pain, but abduction to 160 degrees with pain.  The loss of 10 degrees of abduction below the shoulder level does not equate to limitation of motion midway between the shoulder and the side, otherwise stated as 45 degrees of forward elevation or abduction.  The January 2012 VA examination also recorded limited range of motion of forward flexion to 80 degrees with pain beginning at 60 degrees and abduction to 150 degrees with pain beginning at 140.  Even when only contemplating the more-limited of the movements, in this case flexion to 80 degrees, this also does not rise to the level of limitation of motion midway between the shoulder and the side.  The Board notes that the examiner checked boxes in the examination report indicating findings of abduction limited between 60 and 25 degrees and abduction limited to 25 degrees from side; however, when viewed in the context of the entire examination report, including the specific abduction measurements recorded during range of motion testing, these checked boxes would appear to have been endorsed in error.  The Board has further considered whether the objective evidence of painful motion beginning at 60 degrees would warrant a higher evaluation.  However, as the Veteran has been granted service connection for a tear of the biceps labral complex effective during this period, any additional functional loss beyond limitation of motion has already been contemplated and compensated under that diagnostic code, and thus, an increased rating under 4.59 or DeLuca would constitute inappropriate pyramiding.  See 38 C.F.R. § 4314; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Additionally, the Board finds that the record does not reflect that the Veteran's right shoulder degenerative joint disease is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran has such an exceptional disability picture that the available schedular rating is inadequate.  As discussed above, there are higher ratings available under the diagnostic codes relating to limited motion of the arm, but the Veteran's disability is not productive of such manifestations.  Additionally, the Veteran's symptoms such as painful motion, fatigue, decreased lifting ability, and stiffness are contemplated by the DeLuca factors and have been considered in the assignment of the Veteran's disability rating.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate, and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board also notes that the Veteran is additionally service-connected for a number of other disabilities.  Under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the evidence does not demonstrate, and the Veteran has not asserted, that there are additional symptoms or disability associated with his service-connected conditions that have not been adequately covered by the rating criteria for each individual condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

In conclusion, as the preponderance of the evidence is against the claim for an evaluation for right shoulder degenerative joint disease in excess of 10 percent prior to August 18, 2004 and in excess of 20 percent thereafter, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right shoulder, prior to August 18, 2004, is denied.

Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the right shoulder, from August 18, 2004, is denied.


REMAND

In a May 2012 rating decision, the RO denied the Veteran's claim for entitlement to TDIU.  In June 2012, the Veteran submitted a notice of disagreement with this denial.  This correspondence serves as a timely-filed notice of disagreement (NOD).  38 C.F.R. § 20.201, 20.302 (2014).   

When an NOD has been filed with regard to an issue, and a Statement of the Case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As adjudicative action on the appeal of the issue of entitlement to TDIU has not yet been taken, the issue must be remanded for the issuance of an SOC and to give the Veteran the opportunity to complete an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, the Board notes that the September 2012 remand directives called for the Veteran to be scheduled for a general medical examination to evaluate his service-connected disabilities' effect on obtaining and maintaining employment.  Review of the file does not reveal any such examination was provided.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  To ensure that VA has met its duty to assist the Veteran, and has complied with the Board's prior remand directives, the AOJ should schedule the Veteran for such a VA examination.

Finally, the Board notes that the most recent VA treatment record in the claims file dates from May 2012.  As the Board is remanding for other development, and because such records are constructively in VA's possession, they should be associated with the claims file.

Accordingly, the claim is REMANDED for the following action:

1. Obtain any and all VA treatment records from July 2012 to the present from the Albany, New York VAMC and associate them with the file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for appropriate VA medical examination(s) by an examiner or examiners with appropriate expertise to determine the impact of the Veteran's service-connected disabilities on his employability.  All findings should be reported in detail and a rationale must be provided for any opinion expressed.  

The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand and any electronic records, were reviewed in connection with this examination.  

The VA examiner must then address the extent of functional and industrial impairment due to the Veteran's service-connected disability or disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity, which includes employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  The examiner should also document the Veteran's educational and occupational history.  

The examiner(s) should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, it is at least as likely as not (50 percent probability or greater) that the service-connected disabilities are of such severity as to preclude employment consistent with the Veteran's education and occupational experience.

The examiner should render this opinion without taking into account the Veteran's age or any non-service-connected disabilities.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the relevant claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled VA examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Thereafter, review the requested opinion to ensure that it is responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

5.  Thereafter, complete any further development deemed appropriate and then readjudicate the issue of entitlement to a TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


